 

Case 2:20-crs20

ed

 
 

VY

AUSA Robert W VanWert Telephone (313) 226-9776

\ 8-GAD-RSW ECF No. 1, PagelD.1 Filed 01/22/20 Page 1 of 6
Special Agent Arkin G Fout Telephone (313) 226-0445

2
A991 (Rev 11/11) Crummal Complamt

a) <
ie ‘GUNITED STATES DISTRICT COURT

- , for the ORIG
Eastern District of Michigan NAL

United States of America

v Case 2 20-mj-30029
Ali Kareem Al-Hisnawi Judge Unassigned,
Filed 01-22-2020
CMP. USA v AL-HISNAWI (MAW)

CRIMINAL COMPLAINT

], the complainant in this case, state that the following 1s true to the best of my knowledge and behef

 

On or about the date(s) of December 20, 2019 in the county of Wayne in the
Eastern District of Michigan , the defendant(s) violated
Code Section Offense Description
1WUSC 115(a)(1)(B) Threatening a Federal Official

This criminal complaint 1s based on these facts
See attached affidavit

Continued on the attached sheet wt y+

/ Complamant 5 signature

 

Special Agent Arkin G Fout, HSI Agent
Printed name and title

Swom to before me and signed in my presence / . 4 Mf
a

 

Date _January 22, 2020 Judge's signature
City and state _Detrort, Michigan Elizabeth A Stafford, United States Magistrate Judge

 

 

Printed name and title
errr

Case 2:20-cr-20058-GAD-RSW ECF No. 1, PagelD.2 Filed 01/22/20 Page 2 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA

VS Case No
Ali Kareem AL-HISNAWI

aka “MOLEY”

 

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Arkin G Fout, being first duly sworn, hereby depose and state as follows

INTRODUCTION AND AGENT BACKGROUND

1 I make this affidavit in support of a Crimmal Complamt and Warrant authorizing
the arrest of Ali Kareem AL-HISNAWI aka “MOLEY” for Threatening to Assault/Kill a Federal
Law Enforcement Officer, in violation of 18 USC §§ 115(a)(1)(B)

2 I ama Special Agent with the United States Department of Homeland Security
(DHS), Homeland Security Investigations (HSI, and have been since March 9, 2003 lama
graduate of the Federal Law Enforcement Traming Center at Glynco, Georgia 1 have attended
and successfully completed multiple training programs while at the Federal Law Enforcement
Training Center, including Immigration Officer Basic Training Course/Integrated Police
Traming, Immigration and Customs Enforcement Special Agent Training, and the Criminal
Investigator Traming Program | have also completed extensive trainmg at the National Center
for Credibility Assessment (NCCA) at Fort Jackson, South Carolina to become a federally
certified polygraph examiner My official duties include conducting investigations involving
violations of any Federal laws within the jurisdiction of the U S Department of Homeland

Security (DHS), as well as any other criminal offense committed against the United States
eS
Case 2:20-cr-20058-GAD-RSW ECF No. 1, PagelD.3 Filed 01/22/20 Page 3 of 6

3 The facts in this affidavit come from my personal observations, my traming and
experience, and information obtained from other agents and witnesses This affidavit is mtended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter

4 Based on my training and experience and the facts as set forth in this affidavit,
there 1s probable cause to believe that a violation of 18 United States Code, Section 115(a)(1(B)
(Threatening to Assault/Kill a Federal Law Enforcement Officer) (hereinafter TARGET
OFFENSE) has been committed by Ali Kareem AL-HISNAWI (hereinafter TARGET
SUBJECT)

PROBABLE CAUSE

5 TARGET SUBJECT 1s a native of Saudi Arabia and a citizen of Iraq

6 Joseph Camay 1s employed as a United States Immigration and Customs
Enforcement ([CE) Enforcement and Removal Operations (ERO) Deportation Officer (DO)

7 On or about February 12, 2014, Deportation Officer (DO) Joseph Camay was
assigned as the case officer of the TARGET SUBJECT

8 On or about March 28, 2014, the TARGET SUBJECT was ordered removed from
the United States to Iraq, or in the alternative to Saudi Arabia

9 The TARGET SUBJECT was transferred to United States Marshal Service
(USMS) custody on September 15, 2014 due to pending federal criminal charges

10 On or about June 5, 2018, in a final order, the TARGET SUBJECT was ordered
removed from the United States to Iraq

il On December 19, 2018, the TARGET SUBJECT was released from ICE custody

on an Order of Supervision (OSUP)
Sener errr rere ee ence eee eee eee eee een cree eee aS
Case 2:20-cr-20058-GAD-RSW ECF No. 1, PagelD.4 Filed 01/22/20 Page 4 of 6

12 As part of the TARGET SUBJECT’s release on an Order of Supervision (OSUP),
the TARGET SUBJECT was placed 1n the Alternatives to Detention program (ATD) and was
ordered to be monitored via a GPS tether

13 On or about December 19, 2018, DO Joseph Camay was once again assigned to
TARGET SUBJECT as his case officer

14 On July 12, 2019, the defendant was ordered to report to Detroit Metro Airport on
July 16, 2019 at 3 00pm for departure from the United States

15 On July 15, 2019, TARGET SUBJECT was terminated from the Alternatives to
Detention (ATD) program after TARGET SUBJECT cut his tether and absconded from ICE
supervision

16 On December 19, 2019, TARGET SUBJECT was arrested by the Detroit Police
Department on a complaint of allegedly assaulting members of his family

17 On December 19, 2019, ICE ERO lodged an immigration detainer with the
Detroit Detention Center for the TARGET SUBJECT

18 On December 20, 2019, TARGET SUBJECT was released by the Detroit Police
Department and transferred into the custody of ICE ERO and subsequently transported to the
US Marshals Service (USMS) by ICE ERO due to a federal arrest warrant that had been issued
for TARGET SUBJECT for violating the terms of his supervised release

19 On December 20, 2019, while awaiting TARGET SUBJECT’s transfer to the
USMS, and while detained within an ICE ERO Detention Vehicle, TARGET SUBJECT
spontaneously began making threatening statements in which TARGET SUBJECT threatened to

assault and kill Deportation Officer Camay These statements were witnessed by two
i
Case 2:20-cr-20058-GAD-RSW ECF No. 1, PagelD.5 Filed 01/22/20 Page 5 of 6

Deportation Officers and were audio recorded on the cell phone belonging to one of these
officers

20 On December 20, 2019, your Affiant obtamed a copy of the audio recording of
these statements as well as statements from the officers who had witnessed TARGET SUBJECT
making these threats

21 During this audio recording TARGET SUBJECT states, “I can’t wait to bang his

23

face in ” “I wanna fight that nigga ” “I catch Camay, I’m killing him in his office I’m
shutting that door and I’m stabbing him up |’m stabbing that bitch up on my mama nigga my
dead brother Hassan nigga I catch Camay, I’m fucking him up Common Camay you want to

*

talk that gang gang Cama Let’s go let’s go nigga

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
cena eee eee ee nce cece a a a i,

Case 2:20-cr-20058-GAD-RSW ECF No. 1, PagelD.6 Filed 01/22/20 Page 6 of 6

CONCLUSION
22 Based on the above stated facts, there 1s probable cause to believe that on or about
December 20, 2019, in the Eastern District of Michigan, defendant Ali Kareem AL-HISNA WI
aka “MOLEY,” did violate Title 18 United States Code, Section 115(a)(1)(B) (Threatening to

Assauit/Kill a Federal Law Enforcement Officer)

Respectfully submitted,

A
Arku’G Fout

Special Agent
Homeland Security Investigations

Sworn to before me and signed in my
presence this 22" day of January 2020

jd LM ELIZABETH A STAFFORD

UNITED STATES MAGISTRATE JUDGE

 
